DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7, 11, 12 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Breuer (US 5,662,376).
Regarding Claim 1, Breuer discloses a seat mounting system comprised of a seat frame 40 having a support surface 41 and first and second sidewalls 60, 80 downwardly extending from opposed sides of the support surface; a mounting member 100 supported on one of the first sidewall and the second sidewall, 
Regarding Claim 2, the aperture is through the deformable core, thereby being surrounded by it.
Regarding Claim 7, Breuer discloses a seat mounting system comprised of a seat frame 40 having a plurality of mounting members 100 disposed thereon, wherein each mounting member of the plurality of mounting members includes a deformable core portion (see Fig. 9) surrounding a mounting aperture extending through the mounting member (apertures at the top and bottom of member); and a base frame 180 having at least one receiving aperture, wherein the base frame is operably coupled to the seat frame by a fastener received through the at least one receiving aperture of the base frame and further received through the mounting aperture of one of the mounting members of the plurality of mounting members.
Regarding Claim 11, the seat frame 40 includes first and second sidewalls 60, 80 with front and rear mounting members 110, 110, 120, 130.

Regarding Claim 14, Breuer discloses a seat mounting structure comprised of a frame member 40 having a support surface 41 with a sidewall 60, 80 outwardly extending from the support surface, wherein the frame member includes a mounting member 100 supported on the sidewall, wherein the mounting member includes a deformable core portion surrounding a mounting aperture disposed through the mounting member (see Fig. 9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 4, 6, 8, 10, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breuer as applied to claims 2 and 7 above, and further in view of Dehart (US 8,080,303).
Regarding Claims 3, 10 and 20, Breuer discloses the use of metal (aluminum) for the deformable core portion, but it is unclear if it discloses the use of expanded metal.  Dehart discloses a seat mounting structure in which a mounting member includes an expanded metal material (see Fig. 5 at 44) for mounting the seat to a base structure.  Before the effective filing date of the present application, it would have been obvious to one having ordinary skill in the art to use the expanded metal of Dehart for the aluminum mounts of Breuer in order to further absorb energy.  The use of the expanded metal mount allows for deformation in several directions, and allows the mount structure to absorb impact forces more efficiently, thereby protecting the user.
.

Allowable Subject Matter
Claims 5, 9, 13 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Should the Applicant find it beneficial to discuss the current rejections for the sake of clarity, or to further understand the Examiner's view, the Applicant is invited to contact the Examiner at the below provided contact number in order to better prepare a response prior to the filing of any future amendments.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S DANIELS whose telephone number is (571)270-1167.  The examiner can normally be reached on Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON S DANIELS/Primary Examiner, Art Unit 3612